COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-173-CV
 
IN RE BERT HUGHES GIBBS,    
                                                        RELATOR
A SOVEREIGN, A LIVING MAN
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION(1)
------------
        The
court has considered relator's petition for writ of habeas corpus and is of the
opinion that relief should be denied with prejudice. Accordingly, relator's
petition for writ of mandamus is denied with prejudice.
       
Relator shall pay all costs incurred in this proceeding.
       
The clerk of this court is directed to transmit a copy of this opinion to the
relator, attorneys of record, the trial court judge, and the trial court clerk.
DATED June 17, 2003.
 
   
                                                        PER
CURIAM
 
PANEL B: LIVINGSTON, DAY, and WALKER, JJ.

1. See Tex. R. App. P. 47.4.